ORDER
Having reviewed the briefs and heard oral arguments on plaintiffs’ appeal on 6 May 2008, the Court ex mero motu modifies its previous order, dated 6 December 2007, by further allowing plaintiffs’ petition for discretionary review for the limited purpose of ordering briefing on the questions of (i) whether the trial court erred by allowing defendants’ motion to disqualify plaintiffs’ expert witness based upon deposition testimony in response to defendants’ questions alone without giving plaintiffs the opportunity to voir dire the witness or submit evidence in opposition to the motion and (ii) if the trial court did err, whether this error was prejudicial to plaintiffs.
Plaintiffs shall have thirty (30) days from the date of this order to file and serve their brief, and defendants shall have thirty (30) days from the service of plaintiffs’ brief to file and serve their brief.
The Court will render its decision without further oral argument.
By order of the Court in conference, this the 9th day of May, 2008.
Hudson, J. For the Court
*469[[Image here]]
*470[[Image here]]
*471[[Image here]]
*472[[Image here]]
*473[[Image here]]
*474[[Image here]]
*475[[Image here]]
*476[[Image here]]
*477[[Image here]]
*478[[Image here]]
*479[[Image here]]
*480[[Image here]]
*481[[Image here]]